                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
APW:dtt                                           610 Federal Plaza
F. #2020R01125                                    Central Islip, New York 11722



                                                  September 15, 2021


By Electronic Delivery and ECF

John S. Wallenstein, Esq.
1100 Franklin Avenue
Garden City, New York 11530

              Re:       United States v. Raza Sikandar
                        Criminal Docket No. 20-CR-582(MKB)p

Dear Mr. Wallenstein:

              Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. The government also requests reciprocal discovery
from the defendant.

I.     The Government’s Discovery

       A.     Documents and Tangible Objects

              Copies of documents regarding the Defendant from Prince George’s County
Police Department, bates-numbered RS000471 – RS000538;

              Copies of documents regarding the Defendant from Anne Arundel County Police
Department, bates-numbered RS000539 – RS000554;

              Copies of documents regarding the Defendant from Baltimore County Police
Department, bates-numbered RS000555 – RS000558;

             Copies of documents regarding the Defendant from Customs and Border Patrol,
bates-numbered RS000559 – RS000583;

              Copies of documents regarding the Defendant from Czechoslovakian Law
Enforcement , bates-numbered RS000584 – RS000587;

              Copies of documents regarding the Defendant from Fauquier County Sheriff’s
Department, bates-numbered RS000588 – RS000588;
            Copies of documents regarding the Defendant from Honeywell, bates-numbered
RS000589 – RS000664;

              Copies of documents regarding the Defendant from Prince William County Police
Department, bates-numbered RS000665 – RS000666;

              Copies of documents regarding the Defendant from Upper Merion Township
Police Department, bates-numbered RS000667 – RS000677;

               Copies of documents regarding the Defendant from the Virginia Department of
Corrections, bates-numbered RS000678 – RS000681;

              Copies of documents regarding the Defendant from Wicomico County Police
Department, bates-numbered RS000682 – RS000687;

              Copies of passport applications completed, signed, and submitted by the
Defendant, bates-numbered RS000688 – RS000745;

              A screenshot of a page on the website www.ratemds.com in connection with the
Defendant, bates-numbered RS000746 – RS000746;

            A copy of a report regarding passport fraud made by Shuja Sikandar, bates-
numbered RS000747 – RS000749; and

             Copies of the Defendant’s Driver’s License Photo from the State of Maryland,
bates-numbered RS000750 – RS000751.

              Copies of Virginia Department of Corrections Conditions of Probation
Supervision, bates-numbered RS000752 – RS000758.

              You may examine the physical evidence discoverable under Rule 16, including
original documents, by calling me to arrange a mutually convenient time.

       B.      Expert Witnesses

                 The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid.
702, 703 and 705 and notify you in a timely fashion of any expert that the government intends to
call at trial and provide you with a summary of the expert’s opinion.

                At present, the government intends to call a fingerprint expert from the
Department of Homeland Security to testify that the fingerprints taken from the defendant on the
date of his arrest match fingerprints taken in connection with his prior arrests.

              The identity, qualifications, and bases for the conclusions of each expert will be
provided to you when they become available.

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.
                                                 2
                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

II.    The Defendant’s Required Disclosures

               The government hereby once again requests reciprocal discovery under Rule
16(b) of the Federal Rules of Criminal Procedure. Although the defendant has indicated that
he intends to present a defense of duress, the defendant has not yet produced any items he
intends to introduce on his direct case.

                The government requests that the defendant allow inspection and copying of
(1) any books, papers, documents, data, photographs, tapes, tangible objects, or copies or
portions thereof, that are in the defendant’s possession, custody or control, and that the
defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any results or
reports of physical or mental examinations and of scientific tests or experiments made in
connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at
trial, or that were prepared by a witness whom the defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.




                                                 3
               Pursuant to Fed. R. Crim. P. 12.2 and 12.3, the government hereby demands
written notice of the defendant’s intention, if any, to of expert evidence of a mental condition
or the actual or believed exercise of public authority, and also demands the names and
addresses of the witnesses upon whom the defendant intends to rely in establishing the
defense identified in any such notice.



                                                   Very truly yours,

                                                   JACQUELYN M. KASULIS
                                                   Acting United States Attorney

                                            By:     /s/ Andrew P. Wenzel
                                                   Andrew P. Wenzel
                                                   Assistant U.S. Attorney
                                                   (631) 715-7832

Enclosures

cc:    Clerk of the Court (MKB) (by ECF) (without enclosures)




                                               4
